Citation Nr: 0016655	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

What evaluation is warranted for the period from October 8, 
1994, for diabetes mellitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
October 1994.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1995 decision of the RO, which granted 
service connection for diabetes mellitus and assigned a 10 
percent evaluation, effective on October 8, 1994.

In August 1996, following a March 1996 hearing at the RO, the 
Hearing Officer granted a higher evaluation of 20 percent for 
diabetes mellitus, effective on October 8, 1994.

The Board acknowledges that the veteran submitted a notice of 
disagreement with respect to the RO's denial of the claim of 
entitlement to service connection for prostatitis.  However, 
the veteran failed to timely submit a substantive appeal in 
regard to this claim.  Also, at his March 1996 hearing at the 
RO, the veteran indicated his intent to withdraw this issue 
from consideration.  Accordingly, the Board does not have 
jurisdiction over the issue of entitlement to service 
connection for prostatitis.  38 U.S.C.A. § 7105 (West 1991).

The Board also notes that, in May 2000, the veteran was 
scheduled for a hearing before a Member of the Board; 
however, he failed to report to the hearing.


REMAND

Because the claim for a rating greater than 20 percent for 
diabetes mellitus is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

The Board notes that the criteria for evaluation of diabetes 
mellitus changed on June 6, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  While it is apparent that the revised regulations 
have been considered by the RO, the veteran has not been 
afforded an examination which takes into account both the old 
and new rating criteria for diabetes mellitus.

In ordering another examination the Board acknowledges that 
the RO attempted to examine the veteran in November 1998, and 
that he was a "no show."  There is no evidence of record, 
however, indicating that the RO informed the veteran of the 
importance of reporting for this examination.  Hence, further 
development is in order.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has 
received treatment for diabetes mellitus 
since service.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been associated with the claims folder.

2.  The veteran should then be scheduled 
for a VA examination to determine the 
current nature and severity of his 
diabetes mellitus.  All indicated tests 
should be accomplished.  The examiner 
must be provided with the claims folder 
for review in connection with his or her 
evaluation.  The examiner should note 
all current complaints, clinical 
findings and diagnoses in terms of both 
the old and new rating criteria.  In 
particular, the examiner should 
determine whether the veteran's diabetes 
mellitus necessitates the use of 
insulin.  If so, the examiner should 
note the quantity and frequency of 
insulin use; the use of any oral 
hypoglycemic agent and its dosage; the 
use of any restricted diet; the 
frequency of any ketoacidosic or 
hypoglycemic reactions; the nature of 
any hospitalization or visits to a 
diabetic care provider and, if so, the 
frequency of the visits; the loss of 
weight and strength; and/or the presence 
or absence of diabetic complications 
such as pruritus ani, vascular 
deficiencies or beginning diabetic 
ocular disturbances.  The examination 
report should be typed.

3.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in the 
examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination report to verify that the 
veteran's claims folder was reviewed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

5.  Then, after undertaking any 
development deemed necessary in 
addition to that specified above, the 
RO should readjudicate the issue what 
evaluation is warranted for the period 
from October 8, 1994, for diabetes 
mellitus under the old and new 
regulations.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

